Case 1:18-cv-00681-RJL Document 208 Filed 05/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH, )
)

Plaintiff, )

)

Vv. ) Civil Case No. 18-681 (RJL)

)

ED BUTOWSKY, and )
MATTHEW COUCH, and )
AMERICA FIRST MEDIA, )
)

Defendants. )

ORDER

May ZP 2020

On March 20, 2020, this Court ordered the parties to submit a list of all outstanding
document requests, document subpoenas, and deposition subpoenas. The Court made clear
that it would evaluate those submissions and issue an order permitting or prohibiting those
outstanding requests. It did so on April 23, 2020. As part of that order, the Court denied
defendants’ requests to serve subpoenas on Google, Verizon, AT&T, Crowdstrike, the
Freedom of the Press Foundation, and the FBI. On May 6, 2020, defendants filed Notice
of Request for Clarification, informing the Court that they had nevertheless served several
of those subpoenas after the close of discovery on March 27, 2020 but before the Court’s
April 23, 2020 order denying those requests. Dkt. # 194. Defendants noted that several of
the served third-parties have objected to the subpoenas or not responded. Their notice,

which is styled as a motion, requests leave to “continue to litigate[]” these third-party
Case 1:18-cv-00681-RJL Document 208 Filed 05/20/20 Page 2 of 2

subpoenas. The motion is DENIED. The Court previously instructed the parties that it
would review and rule on all outstanding discovery requests, and that no fact discovery—
other than the requests specifically permitted by the Court—would occur in this case.. The
fact that defendants opted to pursue certain discovery before the Court ruled on their
outstanding requests does not warrant a different result. And, as noted in the Court’s April
23, 2020 order, when discovery is complete, the parties remain free to engage in motions
practice should they have a good faith basis to believe that another party’s production is
deficient with respect to any social media or service provider accounts. Should that occur,

the Court will consider whether subpoenas to third-party service providers are appropriate.

SO ORDERED.

RICHARD KLEDPN.
United States District Judge

 
